In point of law, it seems to me the action does not lie. I deny none of the cases put by my brother DODERIDGE, but this case differs from those. There were several acts; here is but one. I agree that the party has his election to have trespass or appeal. But here, when the jury have found the other guilty of felony, the party shall not be admitted to contradict what they have said upon their oaths, and say it is only a trespass. I rely strongly on this, 45 E., 3; F. Coron., 100. A man brings an appeal and it appears that the offense was only a trespass; yet he shall not be received, in the face of his own writ, to bring trespass. Trespass is invito homine. Felony is invito domino and also animo furandi, which is of a higher nature.